DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-11 in the reply filed on 11-16-2020 is acknowledged.  The restriction is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 3, in the description of Fig. 20 embodiment in the specification [0086]-[0088] “a second portion” in lines 3,8 and “the second portion” in line 9 is not described.  In the description of Fig. 20 embodiment in the specification [0086]-[0088] “a third portion” in line 7 and “the third portion” in line 9 is not described.  It is not apparent to a skilled artisan what the second and third portion are and if the second portion and the third portion are structural or positional limitations.
.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 sets forth a forging die apparatus having a top forging portion and a bottom forging portion.  Line 5 recites “pivotably attached to a portion of the forging die apparatus” it is unclear what a portion refers to, top portion or bottom portion?  Lines 7 and 8 recite “where the spacer is free from engagement with a portion of the forging die apparatus” it is unclear what a portion refers to, top portion or bottom portion?  Lines 9 and 10 recite “where the spacer is engaged with the portion of the forging die apparatus and the portion of the cross head” it is unclear what each occurrence of the portion refers to, top portion or bottom portion?  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moelders (DE 3319527).  Moelders discloses a forging die apparatus (Fig. 1) having a top cross head (17) with a tool (18) and a bottom die portion (12).  Moelders discloses a first arm (38) having a first end comprising a spacer (39) and a second end (Fig. 2) which is pivotably attached (at 43; translation [0015], paragraph 2, lines 3 and 4) to a portion (bearing block 37 of cross head 17) of the forging die apparatus. Moelders discloses a portion (31) of the frame (13,14) of the forging die apparatus.  The arm (38) is movable from a first position (Fig. 2) where the spacer (39) does not engage the cross head (17) and the portion (31) of the forging die apparatus to a second position (Fig. 5) where it engages the forging die apparatus portion (31) and the cross head (bearing block edge 41; Fig. 5) in order to inhibit movement of the cross head (17) relative to the die (12) (translation; [0019], lines 1-7).  Moelders discloses (translation; [0016],[0017] that the press is a hot forming press) which is capable of exerting a pressure of several hundred tons.  Applicant’s claims do not set forth .
Regarding claims 6-8, Moelders discloses a bolster (31) which is integrally connected to a side wall (14) of the forging die apparatus and is constructed and arranged to engage the spacer (39).
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baker (GB 560,282).  Baker discloses a forging die apparatus (Fig. 1; page 2, col. 1, lines 80-82) having a top cross head (1) with a tool and a bottom die portion (9).  Baker discloses a first arm (5a) having a first end comprising a spacer (4) and a second end (5) which is pivotably attached to a portion (8,2a) of the forging die apparatus wherein Fig. 1 shows that the second end (5) pivots about a pin (8) to move the spacer (4).  The arm (5a) is movable from a first position (Fig. 2) where the spacer (4) does not engage the cross head (1) and a portion (abutment 10) of the forging die apparatus to a second position (Fig. 1) where it engages the forging die apparatus portion (10; page 4, col. 1, lines 32-38) and the cross head (page 4, col. 1, lines 41-43) in order to inhibit movement of the cross head (1) relative to the die (12) (page 3, col. 1, lines 14-18).
Regarding claim 2, Baker discloses a lever (6) which is a handle that is attached to the arm (5a) intermediate the first and second end wherein the handle is connected by a bolt to the arm (5a) at u-shaped part (5).  An engagement member (8) is configured (Fig. 2) to keep the spacer (4) from engaging the portion (10) of the forging die apparatus and the crosshead (1).
Regarding claims 3 and 4, Baker discloses a second arm (5a) (arms jointed at their second ends at 5) wherein each of the first and second arms (5a) are pivotably .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Mabuchi et al. (JP 11-267787).  Baker does not disclose a burner head.  Mabuchi teaches that it is known to place a burner head comprising halogen lamp sections (18,19) between a forging crosshead (11) and a die (14).  It would have been obvious to the skilled artisan before the time of invention to preheat the forging die of Baker with a burner head as taught by Mabuchi in order to heat the dies before forging as is known in the forging art.
Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Spilker (4,056,207).  Baker does not disclose a winch.  Spilker teaches a winch (16) having a handle (17) for moving die structure in a forming press.  It would have been obvious to the skilled artisan before the time of invention to move the spacer of Baker with a winch as taught by Spilker in order to aid in moving the spacer into and out of position by providing mechanical advantage to an operator when moving structure in a press environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725